Matter of Paul G.D.H. (Yvonne H.) (2017 NY Slip Op 01510)





Matter of Paul G.D.H. (Yvonne H.)


2017 NY Slip Op 01510


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Andrias, J.P., Feinman, Gische, Gesmer, JJ.


3247

[*1]In re Paul G. D. H., A Dependent Child Under Eighteen Years of Age, etc., Yvonne H., Respondent-Appellant, Graham Windham Services to Families and Children, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about December 4, 2015, denying respondent mother's motion to vacate an order of disposition, same court and Justice, entered on or about July 30, 2015, which, upon the mother's default, terminated her parental rights to the subject child and transferred custody and guardianship of the child to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The mother failed to demonstrate both a reasonable excuse for the default and a meritorious defense to the permanent neglect petition (see Matter of Raymond C.M. [Marilyn M.], 132 AD3d 512, 512 [1st Dept 2015]). The mother's excuse that she was ill on the day of the fact-finding and dispositional hearings was unsupported by medical evidence (id.), and she failed to explain why it took her a month to contact her attorney to attempt to vacate her default. The medical note the mother provided was dated more than a month after her default and did not support her claim.
The mother also failed to demonstrate a meritorious defense, because she failed to support her assertion that she was compliant with mental health services and medication (see Matter of Noah Martin Benjamin L. [Frajon B.], 139 AD3d 593, 593 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK